COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Patrick Olajide Akinwamide v. Transportation Insurance Company,
                          CNA Insurance Company, and Automatic Data Processing Inc.

Appellate case number:    01-15-00066-CV

Trial court case number: 1997-48526

Trial court:              80th District Court of Harris County

Date motion filed:        August 26, 2016

Party filing motion:      Appellant

       It is ordered that the motion for en banc reconsideration is   DENIED   GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting Individually     Acting for the Court

En Banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd


Date: September 13, 2016